UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53


              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604
                           Submitted September 25, 2006
                             Decided October 20, 2006


                                      Before

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge


ROBERTO CERVANTES-MANZO,
      Petitioner,                                     Petition for Review of
                                                      an Order of the Board
No. 06-2163                     v.                    of Immigration
                                                      Appeals.
ALBERTO R. GONZALES,
      Respondent.                                     No. A12-642-275




                                       Order

     Roberto Cervantes-Manzo was ordered removed from the United
States to his native Mexico because of his multiple felony
convictions. More than six years ago, we dismissed his petition
for review of that removal order, because his convictions
qualify as "aggravated felonies" and prevent judicial review. 8
U.S.C. §1252(a)(2)(C).

     After we dismissed his petition, Cervantes-Manzo moved to
reopen the administrative proceeding so that he could apply for
discretionary relief. That request was granted, and a hearing
was scheduled before an immigration judge. At the request of
Cervantes-Manzo, the hearing was delayed repeatedly and finally
set for October 11, 2005. When that time came, everyone except
Cervantes-Manzo was present. The immigration judge waited 75
No. 06-2163                                             Page 2


minutes, and when Cervantes-Manzo still had not appeared
reinstated the removal order. Three days later Cervantes-Manzo
filed another motion to reopen, which was denied. The Board of
Immigration Appeals affirmed, and Cervantes-Manzo has filed
another petition for judicial review.

     As his brief in this court relates matters, he has been
ordered removed from the United States for no better reason than
giving insufficient attention to the calendar. That's not
remotely correct. He has been ordered removed for multiple,
serious felony convictions. He asked for extraordinary relief
from the predicament in which his criminal conduct had placed
him, and when the agency gave him that opportunity--and
postponed the hearing date at his request, allowing him to
remain in the United States for several additional years--he
failed to appear. At some point patience must run out.

     The argument that this court should direct the agency to
give him still more opportunities to present his request for
discretionary relief runs into the same problem that led us to
dismiss the petition in 2000: an alien convicted of aggravated
felonies is not entitled to judicial review. Although the Real
ID Act of 2005 permits review of strictly legal issues, see 8
U.S.C. §1252(a)(2)(D), a contention that the agency has erred in
balancing multiple factors under an open-ended standard is not a
legal argument. See Tunis v. Gonzales, 447 F.3d 547 (7th Cir.
2006); Bokai v. Gonzales, 447 F.3d 1, 4 (1st Cir. 2006).
Application of a multi-factor standard is the very sort of
discretionary call that the statute leaves to the agency.

     The petition for review is dismissed for want of
jurisdiction.